Exhibit 10.3

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is entered into by and between Scholar
Rock, Inc., a Delaware corporation (the “Company”), and Nagesh K. Mahanthappa,
PhD, MBA (hereinafter referred to as “Scientific Advisor”). The Company and
Scientific Advisor may be referred to herein individually as “Party” or
collectively, as “Parties.” Provided that Scientific Advisor satisfies the
Conditions (as defined below), this Agreement shall become effective on
Scientific Advisor’s last day of employment (the “Effective Date”).

 

Recitals

 

WHEREAS, Scientific Advisor is the founding employee of the Company and has
served as the Company’s President and Chief Executive Officer since October,
2012;

 

WHEREAS, Scientific Advisor has elected to voluntarily resign from his
employment with the Company on August 1, 2020 (the “Resignation Date,” which is
also the Effective Date of this Agreement) and he has agreed to continue to
provide valuable post-employment advisory services to the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) sincerely
appreciates Scientific Advisor’s contributions to the Company and his
willingness to provide post-employment advisory services on the terms and
conditions set forth herein; and

 

WHEREAS, Scientific Advisor’s voluntary resignation of employment is a
resignation other than for Good Reason pursuant to Section 3(d) of the
Employment Agreement between the Company and Scientific Advisor dated May 11,
2018 (the “Employment Agreement”) and does not give rise to additional
compensation obligations pursuant to Section 4(b) of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties, the Parties agree as follows:

 

1.            Resignation from Employment.

 

(a)               Resignations. Scientific Advisor shall be deemed to have
resigned from all officer and board member positions that Scientific Advisor
holds with the Company or any of its respective subsidiaries and affiliates on
or prior to the Resignation Date. Scientific Advisor shall execute any documents
in reasonable form as may be requested to confirm or effectuate any such
resignations.

 

(b)               Continuing Obligations. Consistent with Scientific Advisor’s
voluntary resignation, Scientific Advisor will be entitled to the Accrued
Benefit (as defined in the Employment Agreement) and will continue to be subject
to the obligations set forth in (i) the Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement between him and Scholar Rock LLC, which
has been assigned to the Company (the “Restrictive Covenant Agreement”), and
(ii) Section 7 of the Employment Agreement, including, without limitation the
litigation and regulatory cooperation provision, which remains in full force and
effect (collectively, the “Continuing Obligations”). The Parties acknowledge and
agree that the definition of “Company” in the Restrictive Covenant Agreement
includes the Company, its affiliates, and its and their successors and assigns.
Except as may be explicitly set forth in this Agreement, Scientific Advisor will
not be entitled to any further compensation from the Company in connection with
the ending of his employment pursuant to the Employment Agreement or otherwise.

 



1

 

 

(c)               COBRA and Other Company Benefit Plans. Scientific Advisor’s
group health insurance will cease on the Resignation Date, at which point the
Company will provide Scientific Advisor with the right to continue group health
plan coverage under the law known as “COBRA,” which will be described in a
separate written notice. Except as otherwise set forth in Section 4 below,
Scientific Advisor will be responsible for any and all payments for the elected
period of continued health insurance coverage under COBRA. Scientific Advisor’s
eligibility to participate in any other employee benefit plans and programs of
the Company will cease on or after the Resignation Date in accordance with the
applicable benefit plan or program.

 

2.            Services. The Company hereby engages Scientific Advisor to provide
to the Company, commencing on the Effective Date, and Scientific Advisor agrees
to provide to the Company under the terms and conditions of this Agreement,
strategic and scientific advisory services to the Board and the Company’s
executive leadership team (including, without limitation, the Company’s new
Chief Executive Officer) on an as-needed basis to the extent requested by the
Board or the executive leadership team (hereinafter the “Services”). Scientific
Advisor agrees to make himself available to render the Services at such times
and locations as may be mutually agreed, from time to time, as requested by the
Board or the executive leadership team.

 

3.            Term of Engagement. Provided that Scientific Advisor enters into
and complies with this Agreement and the release agreement attached hereto as
Exhibit A which is incorporated by reference herein, this Agreement and
Scientific Advisor’s Services hereunder shall commence on the Effective Date and
shall continue for a period of 12 months, unless earlier terminated as provided
below (the “Term”). The Company may terminate this Agreement and Scientific
Advisor’s Services hereunder prior to expiration of the Term only for Cause. For
purposes of this Agreement, “Cause” shall mean Scientific Advisor’s (i) failure
or refusal to perform the Services or (ii) material breach of this Agreement or
any of the Continuing Obligations; provided, however, any purported termination
for Cause based on conduct that is capable of cure shall not be final and
effective unless and until the Company has provided Scientific Advisor with
prior written notice of the facts and circumstances giving rise to the notice,
and (ii) an opportunity of fourteen (14) calendar days in which to cure the
complained-of conduct. If Scientific Advisor cures the complained-of conduct
prior to expiration of the designated cure period, then Scientific Advisor shall
remain engaged under the terms of this Agreement. Scientific Advisor may
terminate this Agreement and his Services hereunder at any time by giving no
less than 30 days’ prior written notice to the Company. In the event of
termination of this Agreement and Scientific Advisor’s Services hereunder for
any reason, Scientific Advisor shall be entitled to payment on a pro-rata basis
for Services performed and expenses paid or incurred prior to the effective date
of termination, subject to the limitation on reimbursement of expenses set forth
in Section 6, shall immediately cease vesting in his equity awards and shall not
be entitled to any further compensation from the Company.

 



2

 

 

4.            Cash Compensation and COBRA Continuation Benefits. During the
Term, as consideration for Scientific Advisor performing the Services, the
Company shall pay to Scientific Advisor a monthly retainer fee of $42,916.67
(the “Monthly Retainer Fee”), which shall be payable monthly in arrears and
pro-rated for any partial month of Services. In addition, provided that
Scientific Advisor remains engaged as an independent contractor to the Company
as of December 31, 2020, then the Company will pay Scientific Advisor a
performance bonus for calendar year 2020, which shall be paid no later than
March 15, 2021, the amount of which shall be based on Scientific Advisor’s
current 2020 target bonus amount of $257,500 as adjusted based on the Company’s
achievement of its 2020 corporate objectives, as determined by the Board (the
“2020 Bonus”).

 

As further consideration for Scientific Advisor’s Services, if Scientific
Advisor properly elects and is eligible for COBRA continuation coverage, the
Company shall pay the same portion of premiums that it pays for active employees
for the same level of group healthcare coverage as in effect for Scientific
Advisor on the Resignation Date until the earliest of the following: (i) the end
of the Term; (ii) Scientific Advisor’s eligibility for group health care
coverage through other employment; or (iii) the end of Scientific Advisor’s
eligibility under COBRA for continuation coverage for healthcare. Scientific
Advisor will be responsible for paying the remaining portion of the premiums for
such coverage as if he remained employed. Scientific Advisor authorizes the
deduction of the portion for which he is responsible from his Monthly Retainer
Fee. Scientific Advisor agrees to notify the Company promptly if he becomes
eligible for group healthcare coverage through another employer. Scientific
Advisor also agrees to respond promptly and fully to any reasonable requests for
information by the Company concerning his eligibility for such coverage.
Scientific Advisor may continue COBRA continuation coverage after the end of the
Term entirely at his own expense for the remainder of his COBRA continuation
period, subject to continued eligibility.

 

The Company shall not be obligated, under any circumstances, to pay for, or keep
in effect, any hospitalization, health, life or other insurance for the benefit
of Scientific Advisor, to pay any employment or similar taxes, to make any tax
withholdings or to provide any benefits that the Company provides to its
employees. All taxes, insurance and benefits shall be the sole responsibility of
Scientific Advisor. If Scientific Advisor is reclassified by a state or federal
agency or court as the Company’s employee, Scientific Advisor will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Scientific Advisor would otherwise be eligible for such
benefits.

 

5.            Equity. Scientific Advisor’s engagement with the Company as an
independent contractor constitutes a “Service Relationship” for purposes of
Scientific Advisor’s existing equity awards, such that Scientific Advisor will
continue vesting in his existing equity awards during the Term of this Agreement
with no break in service from his status as an employee, subject to the terms of
the applicable equity award agreements and equity incentive plan(s)
(collectively, the “Equity Documents”). Consistent with the Equity Documents, at
the end of the Term, any vested stock options may be exercised by Scientific
Advisor subject to the terms of the Equity Documents (including, without
limitation, the time limits on exercise), and any unvested options that are not
exercisable on the last day of the Term shall terminate immediately and be of no
further force or effect. For the avoidance of doubt, Scientific Advisor will not
be eligible to receive any new equity awards during the Term in connection with
performing Services under this Agreement.

 



3

 

 

6.            Expenses Incurred. During the Term of this Agreement, the Company
shall reimburse Scientific Advisor for all reasonable travel, consistent with
any travel policies maintained by the Company, and other business expenses paid
or incurred by Scientific Advisor in connection with the performance of the
Services (which expenses must be pre-approved by the Company), upon presentation
of expense statements, vouchers or other evidence of expenses providing the
detail required by the Company.

 

7.            Lack of Conflict. Scientific Advisor represents that Exhibit B
hereto describes each current employment and consulting relationship between
Scientific Advisor and any third parties and that any such relationship does not
currently and shall not prevent or conflict with Scientific Advisor’s
performance of the Services hereunder. Scientific Advisor agrees to inform the
Company of any potential conflicts that may become known or arise after the
Effective Date, and agrees to use reasonable efforts to avoid or minimize any
such conflict.

 

8.            Cooperation. Scientific Advisor shall use Scientific Advisor’s
best efforts in the performance of Scientific Advisor’s obligations under this
Agreement. The Company shall provide such access to its information and property
as may be reasonably required in order to permit Scientific Advisor to perform
Scientific Advisor’s obligations hereunder, provided, however, that Scientific
Advisor shall acquire no right or license in such Company information and
property. Scientific Advisor shall cooperate with the Company’s personnel, shall
not interfere with the conduct of the Company’s business and shall observe all
rules, regulations and security requirements of the Company concerning the
safety of persons and property.

 

9.            Confidentiality. Scientific Advisor will not, at any time, without
the Company’s prior written permission, either during or after the term of this
Agreement, disclose any Confidential Information to anyone outside of the
Company, or use or permit to be used any Confidential Information for any
purpose other than the performance of the Services for or on behalf of the
Company. Scientific Advisor will cooperate with the Company and use best efforts
to prevent the unauthorized disclosure or use of any and all Confidential
Information. Scientific Advisor will deliver to the Company all copies of
Confidential Information in Scientific Advisor’s possession or control upon the
earlier of a request by the Company or termination of this Agreement for any
reason. “Confidential Information” means all trade secrets and confidential or
proprietary information, whether or not in writing, concerning the Company’s
business, technology, business relationships or financial affairs that the
Company has not released to the general public. By way of illustration,
Confidential Information may include information or material that has not been
made generally available to the public, such as: (a) corporate information,
including plans, strategies, methods, policies, resolutions, negotiations or
litigation; (b) marketing information, including strategies, methods, customer
identities or other information about customers, prospect identities or other
information about prospects, or market analyses or projections; (c) financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings, purchasing and sales data and price lists;
(d) operational, scientific and technological information, including plans,
specifications, manuals, forms, templates, software, pre-clinical and clinical
testing data and strategies designs, methods, procedures, formulas, discoveries,
inventions, improvements, trade secrets, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, and termination arrangements or documents. Confidential Information
also includes (i) information received in confidence by the Company from its
customers or suppliers or other third parties, and (ii) all biological or
chemical materials and other tangible embodiments of the Confidential
Information.

 



4

 

 

10.          Company Property. Scientific Advisor will keep and maintain
adequate and current records of all Confidential Information and Inventions
developed by Scientific Advisor during the Term of this Agreement, which records
will be available to and remain the sole property of the Company at all times.
Upon the Company’s request and/or in the event of the termination of this
Agreement for any reason, Scientific Advisor will promptly deliver to the
Company all Company property, including without limitation all Confidential
Information.

 

11.          Ownership of Inventions. Scientific Advisor agrees that any and all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, biological or chemical materials, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, audio or visual works and other works of authorships that Scientific
Advisor conceives, reduces to practice or develops, alone or in conjunction with
others, during or as a direct result of performing the Services for the Company
under this Agreement (collectively, the “Inventions”) shall be the sole and
exclusive property of the Company. Scientific Advisor agrees that he will use
best efforts to avoid using any facilities or resources of any third parties to
perform the Services. Scientific Advisor hereby assigns and agrees to assign to
the Company his entire right, title and interest in and to all Inventions.
Scientific Advisor agrees to assist the Company in every proper way and to
execute any instruments and to do all other things reasonably requested by the
Company (both during and after the Term) in order to vest more fully in the
Company all ownership rights in Inventions. Scientific Advisor hereby designates
the Company as his agent for, and grants to the Company a power of attorney with
full power of substitution, which power of attorney shall be deemed coupled with
an interest, solely for the purpose of effecting the foregoing assignments from
Scientific Advisor to the Company. Scientific Advisor further explicitly
acknowledges and agrees that all works of authorship produced in connection with
the Services are “works for hire” under the copyright laws of the United States,
and that the Company shall own the copyright in all such works of authorship.
Scientific Advisor agrees to promptly and fully disclose all Inventions to the
Company and agrees to keep and maintain adequate and current records (in the
form of notes, sketches, drawings or in any other form that may be required by
the Company) of all work performed relating to the Services.

 

12.          Remedies. Scientific Advisor acknowledges and agrees that the
restrictions set forth in Sections 9 through 11 of this Agreement are
supplemental to, and not in lieu of, the Continuing Obligations. Scientific
Advisor acknowledges that any breach of the provisions of Sections 9 through 11
of this Agreement or the Continuing Obligations shall result in serious and
irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone. Scientific Advisor agrees, therefore,
that, in addition to any other remedy it may have (including, without
limitation, termination of this Agreement and of the Services hereunder), the
Company shall be entitled to enforce the specific performance of this Agreement
and/or the Continuing Obligations by Scientific Advisor and to seek and obtain
both temporary and permanent injunctive relief (to the extent permitted by law)
without the necessity of proving actual damages or posting bond. In any action
to enforce the terms of this Agreement, the prevailing party shall be entitled
to recover its and/or his (as the case may be) reasonable attorney’s fees and
costs.

 



5

 

 

13.           Representations of Scientific Advisor.

 

(a)               Scientific Advisor represents and warrants that Scientific
Advisor’s performance under this Agreement does not and shall not breach any
fiduciary or other duty or any covenant, agreement or understanding (including,
without limitation, any agreement relating to any proprietary information,
knowledge or data acquired by Scientific Advisor in confidence, trust or
otherwise prior to Scientific Advisor’s engagement by the Company) to which
Scientific Advisor is a party or by the terms of which Scientific Advisor may be
bound. Scientific Advisor hereby agrees not to enter into any agreement that
conflicts with this Agreement.

 

(b)               Scientific Advisor covenants and agrees that Scientific
Advisor shall not disclose to the Company, or use in the course of performing
the Services, or induce the Company to use, any proprietary information,
knowledge, materials or data belonging to any previous employer or client or
others. Scientific Advisor covenants and agrees that Scientific Advisor has not
and will not use any Confidential Information for the benefit of, or in
performance of services for, any third party. Scientific Advisor covenants and
agrees to use his or her best efforts not to engage in any activities or use any
facilities or funds in providing the Services that could reasonably be expected
to result in any third party making claims of ownership to any Inventions.

 

(c)               Scientific Advisor represents and warrants that he or she has
not been nor is currently: (1) debarred by the United States Food and Drug
Administration (“FDA”), excluded by the Office of the Inspector General of the
U.S. Department of Health and Human Services, or subject to any similar sanction
by any state in the United States or the European Medicines Agency (“EMA”) or
other applicable authority, or (2) the subject of an investigation or proceeding
of debarment or exclusion in the United States, or the subject of any similar
investigation or proceeding by the EMA or other applicable authority. Further,
Scientific Advisor hereby represents and warrants that he or she shall not
employ or use any individual or entity that has been or is currently so
debarred, excluded or subject to such investigation or proceeding of debarment
or exclusion in performing the Services. Scientific Advisor will immediately
notify Company upon becoming aware that he or she, or any individual or entity
he or she employs in performing the Services becomes debarred, excluded or
subject to an investigating or proceeding of debarment or exclusion.

 

14.          Independent Contractor. The Company and Scientific Advisor agree
that Scientific Advisor shall at all times be an independent contractor
hereunder, and not a co-venturer, agent, or employee of the Company, and no act,
action or omission to act of Scientific Advisor shall in any way be binding upon
or obligate the Company. Except insofar as it would preclude Scientific Advisor
from providing the Services under this Agreement or violate this Agreement,
Scientific Advisor is free to perform services for any other person. No change
in Scientific Advisor’s duties as a consultant of the Company shall result in,
or be deemed to be, a modification of the terms of this Agreement. Scientific
Advisor shall not be treated as an employee for federal, state or local tax
purposes. The Company and Scientific Advisor agree that Scientific Advisor is
intended to be an independent contractor for federal, state and local tax
purposes. Further, Scientific Advisor hereby covenants and agrees to pay any and
all federal, state and local taxes required by law to be paid by an independent
contractor, including, without limitation, any taxes imposed by the
Self-Employment Contribution Act, any state worker’s compensation insurance
coverage requirements and any U.S. immigration visa requirements.

 



6

 

 

15.          Representations of the Company. The Company represents and warrants
as follows: All corporate action required to be taken by the Company in order to
authorize the Company to enter into and perform its obligations under this
Agreement has been taken. This Agreement has been duly executed and delivered by
the Company. This Agreement constitutes valid and legally binding obligations of
the Company, enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

16.          Governing Law; Arbitration; Venue. This Agreement shall be governed
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to its conflicts of-law principles, and all claims relating to or
arising out of this Agreement, or the breach thereof, whether sounding in
contract, tort or otherwise, shall likewise be governed by the laws of the
Commonwealth of Massachusetts, without regard to its conflicts-of-law
principles. The arbitration provision in Section 8 of the Employment Agreement
shall continue to apply, and the arbitration process and procedures set forth in
Section 8 of the Employment Agreement shall also apply to any dispute arising
between the Parties during the Term. For the avoidance of doubt, nothing in
Section 8 of the Employment Agreement or in this Agreement precludes either
Party from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding. To the extent that any court action is permitted
consistent with or to enforce Section 8 of the Employment Agreement, any Party
bringing a legal action or proceeding against any other Party arising out of or
relating to this Agreement shall bring the legal action or proceeding in the
state or federal courts of Massachusetts, and each Party hereby consents to the
jurisdiction and venue of such courts.

 

17.          Defend Trade Secrets Act of 2016. Scientific Advisor acknowledges
receipt of the following notice under 18 U.S.C. § 1833(b)(1): “An individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”

 

18.          Notices. Any notice required to be given hereunder shall be
sufficient if in writing and delivered in person or sent by a nationally
recognized overnight courier service or by registered or certified mail, postage
prepaid, return receipt requested, to Scientific Advisor at the last address
Scientific Advisor has filed in writing with the Company or, in the case of the
Company, at its main offices, attention of the Chairman of the Board. Notices
may also be sent by email to the last email address of Scientific Advisor or the
Chairman of the Board, as the case may be; provided that such email notice is
promptly thereafter confirmed by one of the foregoing methods. For purposes of
email notice, the applicable email address of Scientific Advisor shall be the
most recent email address that Scientific Advisor has provided to the Company,
whereas the Chairman of the Board’s email address shall be the Chairman of the
Board’s regular business email address as of the date of notice. Notices
delivered in person or by email shall be effective on the date of notice.
Notices delivered by overnight courier service shall be effective on the next
business day after mailing. Notices delivered by registered or certified mail
shall be effective three business days after mailing.

 



7

 

 

19.          Survival. Notwithstanding the termination of Scientific Advisor’s
engagement with the Company or the termination of this Agreement (whether
pursuant to Section 3 or otherwise), Sections 9 through 20 of this Agreement
shall remain in effect and be fully enforceable in accordance with the
provisions thereof.

 

20.          General. This Agreement, together with its Exhibits, contains the
entire agreement and understanding by and between Parties with respect to the
subject matter hereof, and no representations, promises, agreements or
understandings, written or oral, not herein contained shall be of any force or
effect, including without limitation any term sheet; provided, however, and
notwithstanding the foregoing, the Continuing Obligations, the Equity Documents
and the Officer Indemnification Agreement signed by Scientific Advisor shall
remain in full force and effect in accordance with their terms. No change or
modification hereof shall be valid or binding unless the same is in writing and
signed by both Parties. This Agreement shall be binding upon, and shall inure to
the benefit of, the Company and Scientific Advisor, and their respective
successors. However, Scientific Advisor may not assign this Agreement or
delegate any duties hereunder without the express prior written authorization of
the Company. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession has taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement. The provisions
(including any portions thereof) of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity and enforceability of the other provisions
hereof. The headings and other captions in this Agreement are for convenience
and reference only and shall not be used in interpreting, construing or
enforcing any of the provisions of this Agreement. EACH PARTY ACKNOWLEDGES THAT,
IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. This Agreement shall not be construed
against any party by reason of the drafting or preparation hereof. No waiver of
any provision of this Agreement shall be valid unless the same is in writing and
signed by the Party against whom such waiver is sought to be enforced; moreover,
no valid waiver of any provision of this Agreement at any time shall be deemed a
waiver of any other provision of this Agreement at such time or shall be deemed
a valid waiver of such provision at any other time. This Agreement may be
executed by facsimile or Portable Document Format (PDF) sent by electronic mail
and in one or more counterparts each of which will be deemed an original, but
all of which together shall constitute one and the same instrument.

 

 

[Signature page follows.]

 



8

 

 

In Witness Whereof, the Parties have by duly authorized persons, executed this
Agreement, effective as of the Effective Date.

 

Scholar Rock, INC.   SCIENTIFIC ADVISOR           Nagesh K. Mahanthappa, PhD,
MBA       By: /s/ David Hallal     /s/ Nagesh Mahanthappa   Print Name: David
Hallal           Its: Chairman of the Board           Date: July 16, 2020  
Date: July 16, 2020      

 

Signature Page to Consulting Agreement

 





 

 